Per Curiam.

The legal services rendered to the wife were necessaries. They were required in a civil proceeding which she instituted to protect her marital rights. In such proceeding the wife may select counsel of her own choice. The case of McQuhae v. Rey (2 Misc. 476, affd. 3 Misc. 550) is distinguishable.
The judgment should be reversed, with $30 costs; judgment directed for plaintiffs and case remitted to the court below for an assessment of plaintiffs’ damages.
Concur — Hofstadter, J. P., Steuer and Tilzer, JJ.
Judgment reversed, etc.